ACCEPTED
                                                                                                                                   12-15-00099-CR
                                                                                                                      TWELFTH COURT OF APPEALS
                                                                                                                                    TYLER, TEXAS
Appellate Docket Number:       12-15-00099                                                                                    4/21/2015 2:59:42 PM
                                                                                                                                     CATHY LUSK
                                                                                                                                            CLERK
Appellate Case Style: Style:   JOHNSON, DARRIAN DEWAYNE JR

                               State of Texas

                                                                                                             FILED IN
Coirpanion Case:          12-15-00100                                                                 12th COURT OF APPEALS
                                                                                                           TYLER, TEXAS
                                                                                                      4/21/2015 2:59:42 PM
                                                                                                           CATHY S. LUSK
Amended/corrected statement:      •                                                                            Clerk


                                             DOCKETING STATEMENT (Criminal)
                                             Appellate Court: 12th Court of Appeals
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                          n. Appellant Attorney(s)
FirsiName:      Daman                                                 •   Lead Attorney
Middle Name: Dewayne                                                  First Name:       Forrest
Last Name:      Johnson                                               Middle Name: K
Suffix:   Jr.                                                         Last Name:        Phifer
Appellant Incarcerated?   |    Yes • No                               Suffix:
Amount of Bond: $0.00                                                 ^ Appointed                 •    District/County Attorney
Pro Se:   Q                                                           • Retained                  •    Public Defender

                                                                      Firm Name:           Law Office of Forrest K. Phifer

                                                                      Address 1:        RO. Box 829

                                                                      Address 2:
                                                                      City:             Rusk

                                                                      State:    Texas                        Zip+4:     75785-0829

                                                                      Telephone:        903-683-9592           ext.
                                                                      Fax:      903-683-9592
                                                                      Email: phiferiawoffice@suddenlittk.net
                                                                      SBN:      15908570

                                                                                                                       Add Another Appellant/
                                                                                                                             Attorney




                                                                Page 1 of5
       Appellee                                                               IV. Appellee Attorney(s)

First Name:        State of Texas                                             ^   Lead Attorney
Midc le Name:                                                                 First Name:       Charles
Last Name:                                                                    Middle Name:        J
Suffix:                                                                       Last Name:        Breaux
App<dlee Incarcerated?       •      Yes • No                                  Suffix:   Jr.
Amcunt of Bond:                                                               • Appointed                 ^ District/County Attorney
                                                                              • Retained                  • Public Defender
ProSe: Q
                                                                              Firm Name:              District Attorney's Office
                                                                              Address 1:        P.O. Box 450
                                                                              Address 2:          135 S. Main
                                                                              City:               REusk
                                                                              State:    Texas                           Zip4-4:    75785450
                                                                              Telephone:          903-683-2573             ext.
                                                                              Fax:      903-683-2309
                                                                              Email:    charIesb@cocherokee. org
                                                                                                                                   Add Another Appellee/
                                                                              SBN:      02936800                                        Attorney
       Perfection Of Appeal, Judgment And Sentencing

Natiire of Case (Subject matter       Controlled Substances                   Was the trial by:       •    jury or E non-jury?
or tj/pe or case):                                                            Date notice of appeal filed in trial court: 01/20/2015
Typ 5 of Judgment: Bench Trial
                                                                               If mailed to the trial court clerk, also give the date mailed :
Datci trial court imposed or suspended sentence in open court or date
trial court entered appealable order: 01/008/2015
Offi nse charged: Possession/Controlled Substances PG 1 <1G                   Punishment assessed: two (2) years State Jail w/ 150 days credit

Date of offense:     07/21/2012                                                Is the appeal from a pre-trial order? •      Yes      No
Defijndant's plea: Guilty                                                      Does the appeal involve the constitutionality or the validity of a
                                                                               statute, rule or ordinance?
If giilty, does defendant have the trial court's certificate to appeal?
                                                                              •   Yes ^ N o
^Yes       •No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:               K|Yes • N o       If yes, date filed: 04/15/2015
Motion in Arrest of Judgment: •       Yes • No        If yes, date filed:
Oth(;r: ^ Y e s •      No                             If yes, date filed:
If other, please specify: MTA Order issued l/8/12;Order appointing atty issued 2/12/15, but filed 3/17/15 & served 3/25/15


VII; Indigency Of Party: (Attach fUe-stamped copy of motion and affidavit)


Mol ion and affidavit filed: [ lYes • N o • N A                   Ifyes, date filed: 01/20/2015
Dat J of hearing:                                 K N A

Datt of order:      02/12/2015                    • NA
Rul ng on motion: ^ (5ranted •          Denied    •    NA         If granted or denied, date of ruling: 02/12/2015




                                                                        Page 2 of 5
vni          Trial Court And Record

Court:         Second Judicial District Court                                 Clerk's Record:
Coutity: Cherokee County                                                      Trial Court Clerk: | ^ District     •   County
Trial Court Docket Number (Cause no):              18851                      Was clerk's record requested?       ^ Yes •       No
Trial Court Judge (who tried or disposed of the case):                         If yes, date requested: 04/15/2015
                                                                              If no, date it will be requested:
First Name:           Bascom                                                  Were payment arrangements made with clerk?
Midc leName: W                                                                                                        • Yes •    No ^Indigent
Last •^ame:           Bentley
Suffi K:      ni.
Addt essl:            135 S. Main
Addi ess 2:
City:                 Rusk
State :       Texas                      Zip + 4: 75785
Telei )hone:          903-683-2236         ext.
Fax:           903-683-2238
Ema 1:


Repo rter's or Recorder's Record:
Is there a reporter's record? | ^ Yes Q No
Was reporter's record requested?         ^ Yes [I]No
Was the reporter's record electronically recorded?             Yes •   No
If ye s, date requested: 04/15/2015
Wer ; payment arrangements made with the court reporter/court recorder?               C]Yes Q N O ^Indigent



K <3ourt Reporter                          •      Court Recorder
• .Official                                D      Substitute


First Name:           Nancy
Mid lie Name:
Last Name:            Adams
Suff x:
Add essl:             135 S. Main
Add -ess 2:
City                  Rusk
Stat. 5: Texas                           Zip + 4: 75785
Tele phone:           903-683-2236         ext.
Fax:           903-683-2238
       il:


                                                                        Page 3 of 5
IX. iRelated Matters

List < Jiy pending or past related appeals before this or any other Texas appellate court by court, docket number, and style
Docklet Number 12-i5-00100                                                                  Court: 12th Judicial Court erf Aj^eals

Stylef        Johnson, Darrian Dewayne Jr

         Vs      Stated Texas




Sign;iture of counsel (or Pro Se Party)                                                   Date   04/21/2015

                                                                                          State Bar No 1S908570
Printbd Name:

Eleclkonic Signature: /s/ Forrest      Phifer                                             Name: Forrest K. Phifer
         (Optional)


XI. iCertifitate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on




Signature of counsel (or pro se party)                               Electronic Signature: /s/Forrest K. Phifer
                                                                             (Optional)

                                                                     State Bar No         15908570
PersAn Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state                         (1) the date and manner of service;
                                (2) the name and address of each person served, and
                                (3) if the person served is a party's attorney, the name of the paiiy represented by that attorney




                                                                       Page 4 of 5
Please enter the following for each person served:

Date Served: j
Man ler Served Fax
First Name:       Chiles
Middle Name       J
Last Name:        Braux
Suffix:   Jr.

Law Firm Name District Attcmey*8 Office
Add-essl:         135 S. Main
Add ess 2         P.O. Box 450
City
Stati     Texas                     Zip+4 75785

Telephone         903-683-2573        ext
Fax:      903-683-2309
Emalil:




                                                     Page 5 of 5